DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzotti et al. [US 2004/0175040; Rizzotti] in view of Rose-Pehrsson et al. [US 7,034,701].

Per claim 1.  Rizzotti discloses a fire monitoring system comprising: 
a fire detector (3) constituted by a (algorithm processing feature) for detecting a fire based upon input information (e.g. images) and 
a learning control part (e.g. digital image included in a processing system 6) for subjecting the fire detector to learning by deep learning (e.g. algorithm type of processing) [Figs. 1- 5 and para. 32-37 and 49].
Rizzotti does not explicitly mention the algorithms for deep learning is a multi-layer- type neural network.
Rose-Pehrsson teaches a fire detection system comprising a multi-layer type neural network [cited at Fig. 4 and Abstract] for defining the learning of fire events.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed 

Per claim 2. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches a storage part (e.g. memory 5) for storing a physical amount detected by a sensor and/or an image in a monitor region (e.g. sites under surveillance) captured by an image-capturing part as the input information, wherein the learning control part (e.g. certain algorithms) subjects the fire detector to learning by using input information stored in the storage part (5) as learning information (e.g. background without fire) and after the learning, by inputting the input information to the fire detector, a fire is detected [para. 30-31] .

Per claim 3. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “The digitizer 4 is constituted for example by a card digitizing the video sequences coming from the camera or the video recorder inserted in the digital processing system 6. Certain algorithms can use one or several reference images or sequences of images, for example a view of the image's background without fire, in a memory 5.” [para. 30]. The stored reference images considered as learning information, that constitutes the claimed of based upon the fire monitoring results by a receiver (e.g. processor 6) to which the fire sensor installed in a monitor region, and the learning control part (e.g. included in processing system 6) takes in, input information (e.g. reference images) stored in the storage part as learning information (e.g. background image without fire). 

Per claim 4. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “The intelligent camera 3 further integrates a memory 5 to store these algorithms as well as one or several reference images or sequences of images used by these algorithms. A result-interpretation and decision-making system 7 can be realized for example in the form of a computer module loaded in the memory 5 and executed by the digital processing system 6. The intelligent camera 3 can further integrate an event management system 70 to manage the events detected by the system 7 and trigger for example the sending of an alarm or of a pre-alarm.” [para. 32], that when in case a signal derived from fire alarm given by the fire sensor is inputted thereto, the learning control part reads out from the storage part, input information (e.g. reference images) corresponding to the fire sensor that has given the fire alarm of the input information (e.g. camera 3) as a learning information so that the multi-layer type neural network is subjected to learning, Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be inputted to the fire detector.  Rose-Pehrsson teaches “The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire event is initiated.  So, the input information inputted as learning information is 

Per Claim 5.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “The intelligent camera 3 further integrates a memory 5 to store these algorithms as well as one or several reference images or sequences of images used by these algorithms. A result-interpretation and decision-making system 7 can be realized for example in the form of a computer module loaded in the memory 5 and executed by the digital processing system 6. The intelligent camera 3 can further integrate an event management system 70 to manage the events detected by the system 7 and trigger for example the sending of an alarm or of a pre-alarm.” [para. 32], that in a case after a fire transfer informing signal derived from fire alarm given by the fire sensor has been inputted from the receiver, a fire decision transfer signal based upon a fire decision operation is inputted thereto fire sensor is inputted thereto, the learning control part reads out from the storage part, input information (e.g. reference images) corresponding to the fire sensor that has given the fire alarm of the input information (e.g. camera 3) as a learning information so that the multi-layer type neural network is subjected to learning, Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire initiated.  Which mirrors the claimed, input information inputted as learning information is collected and stored from a predetermined time before the input time of the signal derived from the fire alarm so as to be inputted to the fire detector as learning information (e.g. reference images or baseline data).  It would have been obvious to one having ordinary skills in the art before the effective time of the claimed invention, to collect the learning information at a predetermined time before the alarm signal derived as taught by Rose-Pehrsson to the system of Rizzotti, for the benefit of enhancing the accuracy of alarm detection, because the ambient condition of background at certain environment can be subjected to change over time, for example night/day or hot/cold conditions, which the reference data can be changed.   

Per claim 6.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches the fire sensor detects a temperature or a smoke concentration, and sends the detected analog value to a receiver (e.g. processing system 6) so as to determine a fire, and in the case when a fire is detected by the fire sensor, the learning control part (e.g. included in the processing system 

Per claim 7. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches, after a fire transfer informing signal (e.g. fire event) based upon fire alarm of the fire sensor (camera 3) by the receiver has been inputted, a recovery transfer informing signal based upon a recovery operation is inputted, the learning control part (e.g. included in processing system 6) reads out the input information (e.g. reference) and inputs the information to the fire detector as non-fire learning information so as to subject the multi-layer-type neural network to learning [as described in claim 1 above and Figs. 1-2 and para. 32].
Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be inputted to the fire detector.  Rose-Pehrsson teaches “The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, 

Per claim 8. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches, the fire sensor (camera 3) detects smoke concentration, and sends the detected analog value (e.g. images) to a receiver (e.g. processing system 6) so as to determine a fire and in the case when after a fire transfer informing signal (e.g. real fire event) based upon fire alarm of the fire sensor (camera 3) by the receiver has been inputted, a recovery transfer informing signal based upon a recovery fix operation is inputted thereto, the learning control part (e.g. included in processing system 6) reads out the input information (e.g. reference from memory 5) and inputs the information to the fire detector as non-fire learning information (reference) so as to subject the multi-layer-type neural network to learning [as described in claim 1 above and Figs. 1-2 and para. 32].
Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire initiated.  Which mirrors the claimed, input information inputted as learning information is collected and stored from a predetermined time before the input time of the signal derived from the fire alarm so as to be inputted to the fire detector as learning information (e.g. reference images or baseline data).  It would have been obvious to one having ordinary skills in the art before the effective time of the claimed invention, to collect the learning information at a predetermined time before the alarm signal derived as taught by Rose-Pehrsson to the system of Rizzotti, for the benefit of enhancing the accuracy of alarm detection, because the ambient condition of background at certain environment can be subjected to change over time, for example night/day or hot/cold conditions, which the reference data can be changed.   

Per claim 9.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches the learning control part (e.g. included in processing system 6) reads out input information stored in the storage device (e.g. reference images) in a normal monitoring state in the fire alarm facility, and inputs the information to the multi-layer-type neural network as non-fire learning information so as to be subjected to initialization learning [see Fig. 1 and para. 30-32].

Per claim 10.  Rizzotti and Rose-Pehrsson made obvious above, Rose-Pehrsson teaches “This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  Which means the baseline is determined intervally before any real fire initiated, wherein the timing of initialization learning includes any one or more of cases when upon starting up of the device, a predetermined operation is carried out, when no change substantially occurs in input information and when a predetermined operation is carried out every interval of predetermined time, with the time of the first operation being changed.

Per claim 11.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “The different events likely to occur in the system are presented to the use by the graphical interface 10 in order of urgency. The graphical interface thus displays for example at the top of the list the flame and smoke alarms by listing the most recent alarm, then the flame and smoke pre-alarms, starting also here with the most recent pre-alarm, the other events or alarms possibly detected being displayed at the bottom of the list.” [para. 60-61].  The pre-alarm and other events starting alarms are displayed, that constitutes of the fire detector displays the reason by which a fire is determined, in addition to the detection of the fire.


a learning image generation control part (e.g. processor 6) for generating an image at the time of outbreak of a fire in a monitoring region based upon the normal monitoring image as a fire learning image (e.g. reference 32), wherein the learning control part inputs the fire learning image generated by the learning image generation control part into the fire detector so as to be subjected to learning by deep learning [para. 36].

Per claim 13. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti teaches a fire smoke image storage part (5) and further teaches “a movement sensor can be used to trigger an optical or digital displacement or a zoom movement of a camera towards the zone where the movement occurred, or to concentrate the image processing algorithms on the portions of the image corresponding to the zone where the movement was detected” [para. 54], the movement detected is an additional background information used in algorithms to determine fire, the movement detection image can be recognized as a fire smoke image preliminarily generated, wherein the learning image generation control part composes the fire smoke image with the normal monitoring image to generate the fire learning image.

Per claim 14. Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches and “Analysis of the Differences between the current Image and a Reference Image for Detecting Zones of Interest. By measuring the differences between the currently filmed image and a reference image of the same scene, it is possible to detect reliably the appearing of objects that were not present in the reference image. This algorithm makes it possible to identify the zones where the probability of smoke appearing is greater. The other algorithms for detecting flames or smoke can concentrate on this zone. In order to avoid that changes in light or shadows are detected as being new objects, it is possible to regularly renew the reference image." [Para. 48-49]. And “The results of the different algorithms are combined with one another by a process of result interpretation and decision-making executed for example by the system 7 in order to detect the flames and/or the smoke reliably. This result interpretation process can take into account the evolution of the different criteria of detection as a function of time. For example, a detection level that increases rapidly is more dangerous than a stable detection level.” [para. 55]  With those teachings, it is obvious to one having ordinary skills in the art to recognize that the fire smoke image storage part stores a plurality of the fire smoke images that vary in time series, and the learning image generation control part respectively compose the plural fire smoke images that vary in time series with the normal monitoring image to generate a plurality of the fire learning images that vary in time series.

Per claim 15.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically. [para. 56].  Since, each learning image segment associated with different type of source (e.g. chimney and wall) which have different characteristic in term of fire (e.g. sensitivity) and may needed to be adjusted or modified.  Thus, it would have been obvious to one having ordinary skills in the art would recognize that the learning image of each different sources (e.g. objects) of the learning image is composed so as to make a smoke generation point of the fire smoke image coincident with a fire source object selected by a manual operation in the normal monitoring image, as claimed, because there are different source objects within the monitoring zone which have different sensitivity characteristic to fire. 

Per claim 16.  Rizzotti and Rose-Pehrsson made obvious in claim 15 above, Rozzotti further teaches the detection sensitivity of the different objects, portions, segments and environments which associated with different materials (e.g. chimney, wall, forest and tunnel), each object material have different fire characteristics, which may needed to be adjusted or modified [para. 54-59]. Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of claimed invention, to find it obvious that the teaching by Rozzotti above would mirror the fire smoke image storage part stores a plurality kinds of fire smoke images whose smoke kinds are different in association with the material of the fire source object, and the learning image generation control part generates the learning image by composing the fire smoke image of smoke type corresponding to the specified material based upon a selection operation of the material for the fire source object with the normal monitoring image.



Per claim 18.   Rizzotti and Rose-Pehrsson made obvious above, the limitations, “wherein the fire smoke image storage part stores a plurality kinds of fire smoke images whose smoke kinds are different in association with material of the fire source object, and the learning image generation control part detects the material of the fire source object, and generates the fire learning image by composing the fire smoke image of smoke type corresponding to the detected material with the normal monitoring image.” are similarly to those in claim 16 above, that the rejection would be in the same manner. 

Per claim 19.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti teaches “In order to perform this analysis, the computer must have the whole image sequence in its memory and detect in the spatial field objects by means of a shape recognition algorithm.  This algorithm can also be used to detect and track, over several successive images, objects whose shape, size and/or color vary irregularly and according to a random frequency. Object identification and tracking methods can be used.” [para. 39-40] and “When several images of the same scene from different shooting angles are available, it is possible to use stereoscopic vision algorithms to evaluate the position, the tri-dimensional shape, the volume and the distance of filmed objects, for example of new objects appearing relatively to a reference image. It is thus possible to distinguish for example between a column of smoke appearing in front of a wall and a shade or reflection on this wall. Outdoors, this algorithm enables to distinguish between a new cloud and a much closer column of smoke. This algorithm can be used for example to identify very reliably the interest zones of an image or of a sequence of images on which the other algorithms are then to concentrate.” [para. 51].  With teachings above, memory 5 stored the successive images of a sequence of images associated to the shape of the objects.  Thus, the sequence images of object (e.g. size and shape) would take into account of the algorithm to determine the probability of a fire event.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, find it obvious that size and shape of image sequences stored in its memory would mirror to the claimed that fire learning image by controlling the size and/or angle of the fire smoke image to be composed in accordance with the position of the fire source object. 

Per claim 20.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “the digital image processor 6 has certain algorithms can use one or several reference images or sequences of images, for example a view of the image’s background without fire, in a memory 5” [para. 30].  It would have been obvious to one having ordinary skills in the art to recognize that the background sequences image without fire are mirror of the learning image generation control part further generates an image at the time of a non-fire state in the monitor region as a non-fire learning image based upon the normal monitoring image, and the learning control part inputs the non-fire learning image generated by the learning image generation control part into the fire detector so as to be subjected to learning by deep learning.

the digital image processor 6 has certain algorithms can use one or several reference images or sequences of images, for example a view of the image’s background without fire, in a memory 5” [para. 30].  It would have been obvious to one having ordinary skills in the art to recognize that the background sequences image without fire are mirror the claimed: a non-fire smoke image storage part for storing a non-fire smoke image preliminarily generated, wherein the learning image generation control part generates the non-fire learning image by composing the non-fire smoke image with the normal monitoring image.

Per claim 22.   Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically.” [para. 56]. Thus, any appropriate non-fire smoke image (e.g. chimney and light reflection wall, cooking steam or illumination equipment) would necessary to be stored as non-fire reference images.  It would have been obvious to one having ordinary skills in the art would recognize that any appropriate non-fire smoke image as teaches by Rizzotti above, would be stored as learning image and 

Per claim 23.   Rizzotti and Rose-Pehrsson made obvious above, Rizzotti further teaches “The results of the different algorithms are combined with one another by a process of result interpretation and decision-making executed for example by the system 7 in order to detect the flames and/or the smoke reliably. This result interpretation process can take into account the evolution of the different criteria of detection as a function of time. For example, a detection level that increases rapidly is more dangerous than a stable detection level.” and “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically.” [para. 55-56]. Thus, any appropriate non-fire smoke image (e.g. chimney and light reflection wall, cooking steam or illumination equipment) would necessary to be stored as non-fire reference images that vary in time series.  It would have been obvious to one having ordinary skills in the art would recognize that any appropriate non-fire smoke image as teaches by Rizzotti above, would be stored as learning image vary in time series composed with normal monitor image, to increase an accuracy of  the determination of fire image and prevent any false alarm due to non-fire object. 

Per claim 24.  Rizzotti and Rose-Pehrsson made obvious above, Rizzotti teaches “In order to perform this analysis, the computer must have the whole image sequence in its memory and detect in the spatial field objects by means of a shape recognition algorithm.  This algorithm can also be used to detect and track, over several successive images, objects whose shape, size and/or color vary irregularly and according to a random frequency. Object identification and tracking methods can be used.” [para. 39-40].  The memory stored the successive images of a sequence of images associated to the shape of the objects.  Thus, the sequence images of object (e.g. size and shape) would take into account of the algorithm to determine the probability of a fire event.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, find it obvious that size and shape of image sequences stored in its memory would mirror to the claimed that fire learning image by controlling the size and/or angle of the fire smoke image to be composed in accordance with the position of the composing end of the non-fire smoke image. 

Per claim 35.   Rizzotti and the combination made obvious in claim 1 above, Rose-Pehrsson further shows the multi-layer-type neural network [Fig. 4] which is constituted by a characteristic extraction part (e.g. hidden layer) and a recognition part (e.g. summation layer), the characteristic extraction part is constituted by a convolutional neural network provided with a plurality of convolutional layers (e.g. 3 layers and use Gaussian-shaped kernels calculation) to which images in the monitor region are inputted and in which characteristic information having the extracted characteristic of the image is generated (e.g. pattern), and the recognition part (summation layer) is constituted by a neural network provided with a plurality of total bond .   


3.	Claims 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzotti et al. [US 7,034,701] in view of Rose-Pehrsson et al. [US 7,034,701], and further in view of Sloo et al. [US 2015/0097684; Sloo].

Per claim 25.  Rizzotti discloses a fire monitoring system comprising: 
a fire detector (3) constituted by a (algorithm processing feature) for detecting a fire based upon input information (e.g. images) in a monitor region;
a learning information collection part that is installed on the fire detector (e.g. met by the digital image part included in a processing system 6) collects the input information as learning information (e.g. met by the digital processing system 6, configured to receive images from camera 3 and stored as reference image of the image’s background without fire) [Figs. 1- 5 and para. 31-37 and 49].
Rizzotti teaches algorithms for calculating the probability fire event, but not explicitly mentions that the algorithms is a multi-layer-type neural network.
Rose-Pehrsson teaches a fire detection system comprising a multi-layer type neural network [cited at Fig. 4 and Abstract] for defining the learning of fire events, including references images, such as non-fire image, fire image and nuisance image.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the neural network algorithms type as taught by Rose-Pehrsson to the system of Rizzotti, for the advantage of enhancing the accuracy of fire detection, because neural network is a well-known of algorithm type that be able to differentiate the probability of different type of fires for different situations or/and environments.  
Rizzotti and Rose-Pehrsson fail to mention a server, which learning information upload the information to a server; and a learning control part that is installed on the server, and learns a multi-layer-type neural network having the same configuration as that of the fire detector by using the learning information uploaded from the learning information collecting part, and then allows the fire detector to download the multi-layer-type neural network subjected to learning so as to be updated.  
Sloo teaches a fire detection system and further suggests that “to access predetermined thresholds, according to step 3004 of the example method 3000, the hazard detector 500 may access the lookup table stored in local memory. In other examples, this data may be stored to or on a remote server, such as the system 236. According to these examples, the hazard detector 500 may obtain a pre-alarm threshold by receiving the same from a server via a network communication. For example, the hazard detector 500 may transmit, via a network connection, to a server such as the system 236 for example, a query message that includes the room type inputted by the user. Upon receiving the message, the server may access data having room types and corresponding pre-alarm thresholds to identify the pre-alarm alarm thresholds that correspond to the room type. The server may then populate the identified pre-alarm thresholds in a response message and send that message back to the hazard detector 500” [para. 142].  The fire learning images (thresholds) can be stored at detector and uploaded to store at server, and be able to request the learning images (thresholds) to be download onto the detector.  Sloo further teaches “a particular hazard detector 214 may increases the frequency at which it samples air and sends corresponding data to the system 236 (server) as the condition in the home approaches an alarm condition…The server stores this data in home data 304 and runs trend detecting algorithms against the data.” [para. 67-69] that the server receives information from detector and subjects to determine the condition at detector.  Although, Sloo does not mention the algorithms of the server is a multi-layer-type neural network. Since, the multi-layer-type neural network is a common algorithm application, which used for calculating fire probability and that can be implement in any appropriate processing device (e.g. processor) for calculating the probability of event as taught by Rose-Pehrsson.  Therefore, it would be obvious to one having ordinary skills in the art would recognize that any appropriate algorithm type, such as the multi-layer-type neural network can be employed in any processing device for better determining the result in a probability result, including in any appropriate detector or server, because with the multi-layer-type neural network algorithm, the result would be more accuracy in term of possibility resulted.  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify a server which stored the learning information and allow fire detector to download learning information as taught by Sloo to the system of the combination above, for the benefit of convenience and safe, because the learning information (e.g. references or thresholds information) can be safely stored at a remote location, so detector is 

Per claim 26.  Rizzotti and the combination made obvious above, Rose-Pehrsson further teaches the learning process of the multi-layer-type neural network is carried out for each input information to the fire detector under similar environments. [see col. 7, lines 43-57].

Per claim 27.  Rizzotti and the combination made obvious above, Rizzotti further teaches the learning information (reference images) collecting part (e.g. in processing unit 6) stores the input information in a storage part (memory 5), and based upon monitoring results by a receiver (e.g. processor 6 receives information from camera 3, hard drive 2 and video tape 1) for monitoring an abnormality by using the input information reads out input information stored in the storage part as learning information (e.g. fire or smoke) [para. 32] and combined with Sloo invention which teaches the stored learning information (thresholds) can be uploaded to the server so as to subject the multi-layer-type neural network to learning, as described in the rejection of claim 25 above.

Per claim 28.  Rizzotti and the combination obvious above, Rizzotti teaches based upon monitoring results by a fire receiver for monitoring a fire by using a fire sensor [para. 32], the learning information collecting part reads out the input information stored in the storage part as learning information (references), and Sloo teaches to upload the information to the server so as 

Per claim 29.  Rizzotti and the combination made obvious above, Rizzotti further teaches “The intelligent camera 3 further integrates a memory 5 to store these algorithms as well as one or several reference images or sequences of images used by these algorithms. A result-interpretation and decision-making system 7 can be realized for example in the form of a computer module loaded in the memory 5 and executed by the digital processing system 6. The intelligent camera 3 can further integrate an event management system 70 to manage the events detected by the system 7 and trigger for example the sending of an alarm or of a pre-alarm.” [para. 32], that in a case after a fire transfer informing signal derived from fire alarm given by the fire sensor has been inputted from the receiver, a fire decision transfer signal based upon a fire decision operation is inputted thereto fire sensor is inputted thereto, the learning control part reads out from the storage part, input information (e.g. reference images) corresponding to the fire sensor that has given the fire alarm of the input information (e.g. camera 3) as a learning information so that the multi-layer type neural network is subjected to learning, Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be inputted to the fire detector.  Rose-Pehrsson teaches “The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire initiated.  Which mirrors the claimed, input information inputted as learning information is collected and stored from a predetermined time before the input time of the signal derived from the fire alarm so as to be inputted to the fire detector as learning information (e.g. reference images or baseline data).  It would have been obvious to one having ordinary skills in the art before the effective time of the claimed invention, to collect the learning information at a predetermined time before the alarm signal derived as taught by Rose-Pehrsson to the system of Rizzotti, for the benefit of enhancing the accuracy of alarm detection, because the ambient condition of background at certain environment can be subjected to change over time, for example night/day or hot/cold conditions, which the reference data can be changed.  

Per claim 30.   Rizzotti and the combination made obvious above, Rizzotti further teaches the fire sensor detects a temperature or a smoke concentration, and sends the detected analog value to a receiver (e.g. processing system 6) so as to determine a fire, and in the case when a fire is detected by the fire sensor, the learning control part (e.g. included in the processing system 6) reads out from the storage part (memory 5), the input information (e.g. detected fire data) from the time when the detected analog value has exceeded a predetermined fire sign level (e.g. exceeded the reference images) that is lower than a fire determination level (e.g. lower than real fire information) to the time of a fire detection by the fire sensor (e.g. camera captured fire image contains fire information level higher than the reference image), and inputs the information (e.g. 

Per claim 31.  Rizzotti and the combination made obvious above, Rizzotti further teaches, the fire sensor (camera 3) detects smoke concentration, and sends the detected analog value (e.g. images) to a receiver (e.g. processing system 6) so as to determine a fire and in the case when after a fire transfer informing signal (e.g. real fire event) based upon fire alarm of the fire sensor (camera 3) by the receiver has been inputted, a recovery transfer informing signal based upon a recovery fix operation is inputted thereto, the learning control part (e.g. included in processing system 6) reads out the input information (e.g. reference from memory 5) and inputs the information to the fire detector as non-fire learning information (reference) so as to subject the multi-layer-type neural network to learning [as described in claim 1 above and Figs. 1-2 and para. 32].
Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be inputted to the fire detector.  Rose-Pehrsson teaches “The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire 

Per claim 32.  Rizzotti and the combination made obvious above, Rizzotti further teaches, the fire sensor (camera 3) detects smoke concentration, and sends the detected analog value (e.g. images) to a receiver (e.g. processing system 6) so as to determine a fire and in the case when after a fire transfer informing signal (e.g. real fire event) based upon fire alarm of the fire sensor (camera 3) by the receiver has been inputted, a recovery transfer informing signal based upon a recovery fix operation is inputted thereto, the learning control part (e.g. included in processing system 6) reads out the input information (e.g. reference from memory 5) and inputs the information to the fire detector as non-fire learning information (reference) so as to subject the multi-layer-type neural network to learning [as described in claim 1 above and Figs. 1-2 and para. 32].
Rizzotti does not explicitly mention the learning information (reference images) is from predetermined time before to the input time of the signal derived from the fire alarm so as to be inputted to the fire detector.  Rose-Pehrsson teaches “The data base consisting of the responses of a multitude of sensors to several different types of fires and nuisances sources is analyzed using a variety of methods. This data base, in a preferred embodiment comprises background or baseline data, data collected prior to the start of a fire/nuisance event.” and “the ambient value for each sensor is calculated as the average value for some time period prior to source initiation. In a preferred embodiment the ambient value for each sensor is calculated as the average value for a period of approximately 60 seconds prior to source initiation.” [col. 3, lines 32-36].  That, the baseline data is collected for a period of time (predetermined time) before any real fire initiated.  Which mirrors the claimed, input information inputted as learning information is collected and stored from a predetermined time before the input time of the signal derived from the fire alarm so as to be inputted to the fire detector as learning information (e.g. reference images or baseline data).  It would have been obvious to one having ordinary skills in the art before the effective time of the claimed invention, to collect the learning information at a predetermined time before the alarm signal derived as taught by Rose-Pehrsson to the system of Rizzotti, for the benefit of enhancing the accuracy of alarm detection, because the ambient condition of background at certain environment can be subjected to change over time, for example night/day or hot/cold conditions, which the reference data can be changed.   
 
Per claim 33.  Rizzotti and the combination made obvious above, the limitations: “the learning information collecting part reads out the input information stored in the storage part in a normal monitoring state as non-fire learning information, and uploads the non-fire learning information to the server so as to subject the multi-layer-type neural network to learning.” are similar to those in claim 25, that the rejection would be in the same manner. 


a plurality of fire detectors (3) [Fig. 3] constituted by a (algorithm processing feature) for detecting a fire based upon input information (e.g. images) in a monitor region;
a learning information collection part that is installed on the fire detector (e.g. met by the digital image part included in a processing system 6) collects the input information as learning information (e.g. met by the digital processing system 6, configured to receive images from camera 3 and stored as reference image of the image’s background without fire) [Figs. 1- 5 and para. 31-37 and 49], Rizzotti teaches algorithms for calculating the probability fire event, but not explicitly mentions that the algorithms is a multi-layer-type neural network, Rose-Pehrsson teaches a fire detection system comprising a multi-layer type neural network [cited at Fig. 4 and Abstract] for defining the learning of fire events, including references images, such as non-fire image, fire image and nuisance image.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the neural network algorithms type as taught by Rose-Pehrsson to the system of Rizzotti, for the advantage of enhancing the accuracy of fire detection, because neural network is a well-known of algorithm type that be able to differentiate the probability of different type of fires for different situations or/and environments.  
Rizzotti and Rose-Pehrsson fail to mention a server, which learning information upload the information to a server; and a learning control part that is installed on the server, and learns a multi-layer-type neural network having the same configuration as that of the fire detector by using the learning information uploaded from the learning information collecting part, and then allows the fire detector to download the multi-layer-type neural network subjected to learning so as to be updated.  
Sloo teaches a fire detection system and further suggests that “to access predetermined thresholds, according to step 3004 of the example method 3000, the hazard detector 500 may access the lookup table stored in local memory. In other examples, this data may be stored to or on a remote server, such as the system 236. According to these examples, the hazard detector 500 may obtain a pre-alarm threshold by receiving the same from a server via a network communication. For example, the hazard detector 500 may transmit, via a network connection, to a server such as the system 236 for example, a query message that includes the room type inputted by the user. Upon receiving the message, the server may access data having room types and corresponding pre-alarm thresholds to identify the pre-alarm alarm thresholds that correspond to the room type. The server may then populate the identified pre-alarm thresholds in a response message and send that message back to the hazard detector 500” [para. 142].  The fire learning images (thresholds) can be stored at detector and uploaded to store at server, and be able to request the learning images (thresholds) to be download onto the detector.  Sloo further teaches “a particular hazard detector 214 may increases the frequency at which it samples air and sends corresponding data to the system 236 (server) as the condition in the home approaches an alarm condition…The server stores this data in home data 304 and runs trend detecting algorithms against the data.” [para. 67-69] that the server receives information from detector and subjects to determine the condition at detector.  Although, Sloo does not mention the algorithms of the server is a multi-layer-type neural network. Since, the multi-layer-type neural network is a common algorithm application, which used for calculating fire probability and that can be implement in any appropriate processing device (e.g. processor) for calculating the probability of event as taught by Rose-Pehrsson.  Therefore, it would be obvious to one having ordinary skills in the art would recognize that any appropriate algorithm type, such as the 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify a server which stored the learning information and allow fire detector to download learning information as taught by Sloo to the system of the combination above, for the benefit of convenience and safe, because the learning information (e.g. references or thresholds information) can be safely stored at a remote location, so detector is able to restore the information if needed, and stored at server to prevent lost from detector which may cause malfunction or damage to detector or information may be stolen or compromised by unauthorized person.     
  
4.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzotti et al. in view of Rosa-Pehrsson et al. as applied to claim 1 above, and further in view of Saxena et al. [US 2016/0085971].
Per claim 36.  Rizzotti and the combination made obvious above, except for not explicitly mentions the multi-layer-type neural network of the fire detector to learning by back propagation based upon an error between a value outputted when fire learning information or non-fire learning information is inputted to the multi-layer-type neural network and a predetermined expected value.  Saxena et al. teaches system and method for tokenization of data comprising, a neural network algorithm includes an error back propagation algorithm [Fig. 4, para. 35-36].  It have been obvious to one having ordinary skills in the art before the effective filing date of the .    
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikawa et al. [US 2017/0358154] teaches monitoring object 10 and monitoring center 20 both have similarly configuration. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SON M TANG/            Examiner, Art Unit 2685                    

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685